As filed with the Securities and Exchange Commission onJune 22,2012 SECURITIES ACT FILE NO. 333-134551 INVESTMENT COMPANY ACT FILE NO. 811-21906 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 |X| Pre-Effective Amendment No. |_| Post Effective Amendment No. 198 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 |X| Amendment No. 201 |X| (Check appropriate box or boxes) CLAYMORE EXCHANGE-TRADED FUND TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) 2455 CORPORATEWEST DRIVE LISLE, ILLINOIS 60532 (Address of Principal Executive Offices) (630) 505-3700 Registrant's Telephone Number KEVIN M. ROBINSON GUGGENHEIM FUNDS INVESTMENT ADVISORS, LLC 2 LISLE, ILLINOIS 60532 (Name and Address of Agent for Service) Copy to: STUART M. STRAUSS, ESQ. DECHERT LLP 1 NEW YORK, NY 10036 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (B) OF RULE 485. X ON JULY 20, 2(B) OF RULE 485. 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(1) OF RULE 485. ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(2) OF RULE 485. ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. The sole purpose of this filing is to delay the effectiveness of the Trust's Post-Effective Amendment No.128 to its Registration Statement until July 20, 2012. Parts A, B and C of Registrant's Post-Effective Amendment No.128 under the Securities Act of 1933 and Amendment No. 131 under the Investment Company Act of 1940, filed on May 6, 2011 are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on itsbehalf by the undersigned, thereunto duly authorized, in the City of Lisle and State of Illinois on the22nd day ofJune, 2012. CLAYMORE EXCHANGE-TRADED FUND TRUST By: /s/ Donald C. Cacciapaglia Donald C. Cacciapaglia Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. SIGNATURES TITLE DATE * June 22, 2012 Randall C. Barnes Trustee * June 22, 2012 Roman Friedrich III Trustee * June 22, 2012 Robert B. Karn III Trustee * June 22, 2012 Ronald A. Nyberg Trustee * June 22, 2012 Ronald E. Toupin, Jr. Trustee /s/ Donald C. Cacciapaglia Trustee and Chief June 22, 2012 Donald C. Cacciapaglia Executive Officer /s/ John L. Sullivan Treasurer, Chief Financial June 22, 2012 John L. Sullivan Officer and Chief Accounting Officer /s/ Kevin M. Robinson June 22, 2012 Kevin M. Robinson *Attorney-In-Fact, pursuant to power of attorney
